Citation Nr: 0003530	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than May 8, 1998 
for a grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1967 to August 
1970, and from January 1972 to October 1988.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by 
intermittent periods of inability to perform occupational 
tasks although generally functioning satisfactorily, 
depressed mood, chronic sleep impairment and mild memory 
loss.

2.  The RO denied the appellant's claim for service 
connection for post-traumatic stress disorder in May 1996.  
The appellant did not file a notice of disagreement as to 
this issue and the decision became final.

3.  In a November 17, 1997, VA outpatient treatment report, 
the VA examiner noted that the appellant had post-traumatic 
stress disorder.

4.  The appellant submitted a petition to reopen a claim for 
service connection for post-traumatic stress disorder on May 
8, 1998.


CONCLUSION OF LAW

1.  Post-traumatic stress disorder is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The legal criteria for an effective date of November 17, 
1997 for the grant of service connection for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.157; 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of Post-traumatic Stress Disorder

The issue on appeal stems from an August 1998 rating decision 
wherein the RO granted service connection for post-traumatic 
stress disorder and assigned a 10 percent evaluation.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from identified treatment 
sources at the VA Medical Center.  VA examinations were 
conducted in March 1996 and August 1998.  The claims folder 
contains the service medical records, and additional records 
the appellant has submitted in support of his claim.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant contends that his post-traumatic stress 
disorder is so severe that it has interfered with his family 
and with his employment.  He was forced to leave his job as a 
police officer and unable to have a job in the medical field 
due to post-traumatic stress disorder.  He has become 
paranoid when in public and always feels like he needs to 
have his back against the wall so he can see everything that 
is going on.  

Post-traumatic stress disorder is evaluated under the 
following criteria (38 C.F.R. § 4.130 (1999); Diagnostic Code 
9411):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant submitted a copy of his license to practice as 
a Licensed Practical Nurse, obtained in January 1977.

In November 1997 the appellant was working as a police 
officer.  He reported that depression had returned with sad 
moods and crying spells.  He had general thoughts of suicide 
without a plan, increased feelings of isolation.  He had 
stopped attending church functions.  He reported impaired 
sleep with early morning awakening.  He was alert and 
exhibited a depressed mood.  Chronic post-traumatic stress 
disorder was diagnosed.

In March 1998 he reported intrusive thoughts of combat, 
survivor guilt and nightmares.  He reported an increased 
difficulty in coping with stress in his work as a police 
officer.  He was alert and oriented in all spheres, anhedonic 
and depressed.  He was having sleeplessness, and decreased 
interest in reading or church activities.  In April 1998 he 
was anxious and moderately depressed.  He denied suicidal or 
homicidal ideation.  He had post-traumatic stress disorder 
and still had problems.  In May 1998 his sleep was much 
improved with a new drug.  His medications were causing 
sexual dysfunction.  He was going to a service reunion and 
had found that they had lifted his mood when he had attended 
them before.  He was also planning an overseas trip in 
November.  In June 1998, he was reporting problems with his 
self-esteem.  He tended to be very unemotional and very 
intellectually distant.

A VA examination was conducted in August 1998.  He had been 
married twice, and his second marriage was in its sixth year.  
He had been employed as a police officer for 7 years and was 
currently employed.  He was attending weekly post-traumatic 
stress disorder treatment groups.  He reported frequent 
intrusive thoughts and recollections about his combat 
experiences.  He had tried to deny that he had a problem for 
a long time, but Vietnam had caused problems between him and 
his wife.  He had attended a reunion in June from his old 
company and had a lot more problems since then.  He had 
frequent nightmares and numerous flashbacks.  He reported a 
tendency to isolate himself from others and noted that he did 
not do a lot of socializing.  He did not like to be around 
crowds, but as a police officer he often had to work at 
football games.  If he had to work a football game, he would 
try to work at the end gates so that he was away from the 
crowd.  The subject of Vietnam was upsetting, he did not like 
to talk about it or watch anything related to it.  He 
generally changed the subject or left the room.  He reported 
feeling alienated, and he had been told how different he was.  
He felt he did not fit in.  He did not trust many people.  He 
reported chronic depression.  He lost interest in things.  He 
used to go to the gym and work out, but does not do that 
anymore.  Even if he worked hard the day before, he always 
woke up between 2 and 4 in the morning.  He was constantly 
"on his wife" about locking the back doors and checking 
their vehicles.  If he took his wife out he had to be 
somewhere in public up against a wall or corner so that he 
could see everything.  At one football game there were 
fireworks and they sounded so much like mortar fire that he 
got angry and almost asked them to stop.  He could not 
concentrate and in some of his reports at work he would lose 
information.  He had to write information on his hand a lot.  
He took some classes but had to leave because he could not do 
the work.  He felt rage and depending on a situation, once he 
got angry it would last for several days.  He had homicidal 
ideation but no current plan, and had thought about suicide 
more lately.  He did not really want to do either.  He had no 
close friends, just one other Vietnam veteran he saw in group 
therapy.  Vietnam had strained his relationship with his 
wife.

The appellant was on time for his examination, and looked his 
stated age.  His thought processes and content appeared to be 
within normal limits.  He denied current delusions and 
hallucinations.  He admitted to prior suicidal and homicidal 
thoughts and ideations but was without a current plan or 
intent.  He was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  Memory, concentration and judgment were severely 
impaired.  Speech was slow, and his mood was depressed.  
Sleep impairment was chronic in nature.  His post-traumatic 
stress disorder symptoms appeared to be frequent and severe 
in nature with no real periods of remission during the prior 
12 months.  His Global Assessment of Functioning score was 50 
due to post-traumatic stress disorder.  He had difficulty 
establishing and maintaining effective social and 
occupational relationships due to post-traumatic stress 
disorder.  He could not handle stressful situations due to 
post-traumatic stress disorder.  Although he worked on a 
full-time basis it was the examiner's opinion that the 
appellant had never fully adjusted to the work environment 
due to post-traumatic stress disorder.

In a September 1998 letter, his VA Medical Center treatment 
provider indicated that he had recommended the appellant not 
return to work due to his psychological condition.  He did 
not expect the appellant to be able to return to police work 
in the immediate future.

The appellant applied for unemployment compensation in 
September 1998.  His VA Medical Center treatment provider 
indicated that he had been under his care from March 1998 for 
post-traumatic stress disorder.  The appellant should not 
work as an armed police officer or security-type work.  He 
would be able to resume the duties from his previous jobs, 
such as in personnel or employment service-type settings.

In a follow-up letter in December 1998, the VA Medical Center 
treatment provider summarized the appellant's post-traumatic 
stress disorder treatment at the VA Medical Center.  The 
appellant had been an active patient in the post-traumatic 
stress disorder clinic since April 1995.  His post-traumatic 
stress disorder was chronic and severe with occupational 
problems.  He was being followed for medication management 
and attending individual and group counseling.  In late 
summer of 1998, his condition worsened and began to affect 
his ability to function as a police officer.  The writer 
advised the appellant to go on sick leave.  He was currently 
exploring vocational and occupational alternatives.  He was 
expected to continue in psychotherapy for the foreseeable 
future.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the instant case, the Board finds that 
the evidence supports a uniform 30 percent rating.

Reliable evidence that the appellant has had intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, chronic sleep impairment and mild 
memory loss has been submitted.  Although he has been 
generally functioning in a satisfactory manner and able to 
maintain employment as a police officer up until 1998, his 
post-traumatic stress disorder symptomatology has created 
occupational impairment.  In August 1998 there is evidence 
that his routine behavior, conversation and ability to 
maintain minimum personal hygiene and other basic activities 
of daily living was normal or adequate.  When there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  The appellant's disability picture 
more closely approximates the criteria for a 30 percent 
evaluation.

The preponderance of the evidence is against a higher 
evaluation.  At the time of the August 1998 VA examination, 
his thought processes and content were within normal limits, 
therefore his thinking was not impaired.  His speech has not 
been reported as abnormal, and he has not reported panic 
attacks occurring more than once a week.  Although the 
examiner indicated that his memory and concentration were 
severely impaired, the appellant has reported only a 
requirement of writing down facts to save for his police 
report without report of difficulty in understanding complex 
commands or forgetting to complete tasks.  Writing down 
facts on his hand until he was able to fill out a police 
report is evidence of mild memory loss such as forgetting 
names or recent events.  The appellant has a chronically 
depressed mood as recognized by the assignment of the 30 
percent evaluation.  The assigned evaluation recognizes 
intermittent periods of inability to perform occupational 
tasks, however the preponderance of the evidence is against 
a finding that there is difficulty in establishing and 
maintaining effective work or social relationships.  
Although his post-traumatic stress disorder symptomatology 
strains his marriage, the appellant has been married for 6 
years.  As of the August 1998 VA examination he had 
maintained employment as a police officer for 7 years.  The 
Board has considered that in September 1998 he was advised 
to leave police work.  However, the VA Medical Center 
treatment provider has indicated only that the appellant 
should not work in a job that required him to be armed.  The 
provider indicated he would be suitable for other employment 
and that avenue was being pursued.  The Board has also 
considered the contention that the appellant is unable to 
pursue a career in the medical field.  The appellant 
obtained a licensed practical nurse license in 1977.  Other 
that the assertion that he cannot find a job in the medical 
field, there is no other objective evidence of where he 
might have applied to work, or that he was turned down for 
employment.  The VA Medical Center treatment provider gave 
no indication that the appellant could not be employed in 
the medical field, only that he should not be armed.  
Specifically, the VA Medical Center treatment provider did 
not indicate that the appellant was unemployable.  
Therefore, the Board disagrees with the accredited 
representative's assertion that the appellant meets the 
criteria for a total evaluation.  When considering the 
assertions of the appellant and his accredited 
representative, although the appellant is competent to state 
that his condition is worse, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  The preponderance of the 
evidence is against assigning an evaluation greater than 30 
percent and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 50, which was noted in the 
August 1998 VA examination.  Although the Global Assessment 
of Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 50 is 
defined as exhibiting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
examiner explained that the score was based on severe social 
and occupational impairment, inability to handle stressful 
situations, and although working full-time, an inability to 
fully adjust to the work environment.  The 30 percent 
evaluation recognizes such occupational impairment and an 
inability to fully adjust when balanced against the 
appellant's ability to maintain employment in a stressful job 
for 7 years and 6 years of marriage.


Effective Date

Service connection for post-traumatic stress disorder was 
granted in August 1998 and assigned a 10 percent evaluation 
from May 8, 1998, the date of receipt of the petition to 
reopen the claim for service connection for post-traumatic 
stress disorder.  The issue on appeal stems from the 
appellant's disagreement with the May 8, 1998 effective date.  
The appellant contends that the effective date should be the 
date treatment for post-traumatic stress disorder started at 
the VA Medical Center, Birmingham, although neither he nor 
his accredited representative has offered a specific date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (1999).

Under 38 C.F.R. § 3.157(b)(1) (1999), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when 
the reports relate to examination or treatment of a 
disability for which service connection has previously been 
established OR a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  [Emphasis supplied].

If 38 C.F.R. § 3.157 was limited to treatment of conditions 
already service connected, then the provision of the 
regulation, "or a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission," would have no meaning.  
Therefore, the Board concludes that language of the 
legislation should be given its meaning, and has attached 
redacted portions of Board Chairman's request, May 24, 1984; 
comments by The Compensation and Pension Service on a Draft 
G. C. Opinion on 38 C.F.R. § 3.157; and 52 Fed. Reg. 3287 
(1987) to the claims folder to reflect the legislative 
history of 38 C.F.R. § 3.157 and its application in 
determining effective dates.  The language primarily applies 
to a formal claim for service connection received with 1 year 
of the hospitalization, treatment or examination.  The 
regulation is based on an unpublished General Counsel Opinion 
(May 24, 1988) that was intended to correct 2 prior General 
Counsel Opinions.  In essence, the date of outpatient or 
hospital examination or admission to a VA hospital or service 
department hospital may trigger an earlier effective date if 
the veteran files a formal claim for specifying the benefit 
sought within 1 year of the treatment, examination or 
hospitalization.

In other words, once service connection is established for 
any disability (formal compensation claim allowed), the date 
of subsequent VA treatment, examination or hospital admission 
can determine the effective date of a claim if within a year 
of that VA treatment, examination or admission, a claim for 
the treated disability is received.  In the instant case, 
once service connection was established for any disability, 
the date of VA treatment for post-traumatic stress disorder 
becomes the effective date of a subsequent award, provided 
that a formal claim specifying the benefit sought was 
received by the RO within one year.

Service connection for hypertension, malaria and residual 
shell fragment wound scarring was granted in July 1979.  
Service connection for post-traumatic stress disorder was 
denied in a May 1996 rating decision.  The appellant was 
given notice of this decision and did not appeal.  That 
decision is final.  The appellant reopened his claim on May 
8, 1998.  Service connection for post-traumatic stress 
disorder was granted in August 1998 and assigned a 10 percent 
evaluation from May 8, 1998.

The petition to reopen the claim for service connection for 
post-traumatic stress disorder was filed on May 8, 1998.  VA 
Medical Center, Birmingham, outpatient treatment records were 
submitted covering the years between 1995 and 1998.  In 
February 1996, "PTSS" was diagnosed.  As of the March 1996 
VA examination, a clear diagnosis of post-traumatic stress 
disorder could not be made.  Post-traumatic stress disorder 
was diagnosed in June 6, 1996.  However, a claim specifying 
the benefit sought, a claim for post-traumatic stress 
disorder, was not received within one year of June 6, 1996. 

It was not until a November 17, 1997 VA Medical Center note 
wherein the appellant was undergoing treatment for chronic 
post-traumatic stress disorder, that a claim specifying the 
benefit sought was received within one year from the date of 
treatment.  Accordingly, an effective date of November 17, 
1997 is warranted based on VA Medical Center treatment 
records diagnosing the condition and receipt of a claim 
specifying the benefit sought on May 8, 1998.

The Board has determined that an effective date prior to May 
8, 1997, for the grant of service connection for post-
traumatic stress disorder is not possible.  Since the 
petition to reopen the claim for post-traumatic stress 
disorder (specifying the benefit sought) was received on May 
8, 1998, the Board may not assign an effective date earlier 
than May 8, 1997.  An effective date cannot be granted prior 
to one year before the date of receipt of the claim, May 8, 
1997.  Hazen v. Gober, 10 Vet. App. 511 (1997).  There is 
nothing in the claims folder that the Board could construe as 
an earlier claim (formal or informal).  Where the law and not 
the evidence is dispositive, the Board should deny that issue 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994); 38 C.F.R. § 3.157 (1999).




ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.  An effective of November 17, 
1997 for the grant of service connection for post-traumatic 
stress disorder is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

